Citation Nr: 0609908	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  03-15 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability. 
 
2.  Entitlement to service connection for a right tibia 
disability. 
 
3.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from May 2001 through June 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

The veteran's current right knee strain, shin splints of the 
right leg, and right ankle condition are not related to 
service.


CONCLUSIONS OF LAW

The criteria for service connection for a right knee 
disability are not met.   
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2005). 
 
The criteria for service connection for a right tibia 
disability are not met.   
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2005). 
 
The criteria for service connection for a right ankle 
disability are not met.   
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for disabilities to her 
right knee, tibia, and ankle.  At the Board hearing in August 
2004, the veteran stated that she injured her knee with 
running, marching and extended standing.  

In claims for service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Pond v. West, 12 Vet. App. 
341, 346 (1999); 38 U.S.C.A. §§ 1110;  
38 C.F.R. § 3.303(a).

Upon VA examination in June 2005, the examiner diagnosed the 
veteran as having right knee strain and severe decreased 
range of motion and function from pain from resistance; and, 
shin splints in the right lower leg.  X-rays of the right 
knee, "tib fib," and ankle were within normal limits.  
Range of motion of the knee and ankle was limited, and pain 
was noted in all three areas examined.  McMurray's test on 
the right knee could not be done due to pain.  While the 
right ankle was not tender, the right shin was tender 
anterioraly on palpation.  

The veteran's January 2001 enlistment examination is negative 
as to any right knee, leg, or ankle injuries.  However, in 
May 2001, the veteran was seen for bilateral lower extremity 
discomfort, which was attributed to her boots and poor 
physical conditioning.  The medical assessment was lower 
extremity overuse secondary to poor fitness.  On May 10, the 
veteran was seen complaining of bilateral knee pain and 
bruising of boots to outside of both legs and ankles, which 
was thought to be secondary to ill-fitting boots.  It was 
noted that the symptoms had nearly resolved while she was in 
the Infirmary wearing tennis shoes.  On May 29, notation was 
made that the veteran complained of bilateral knee pain for 
the past two weeks that had a gradual onset.  Running was an 
aggravating factor and rest was a factor that eased the 
problem.  The veteran was ultimately discharged in June 2001 
due to lack of motivation and failure to adapt.  

In this case, there is no medical evidence of a nexus between 
the veteran's current right knee, tibia, and ankle 
disabilities and the in-service knee and leg problems.  The 
record is devoid of medical evidence of treatment from the 
time of the veteran's discharge to the present.  At her 
August 2004 hearing, the veteran testified as to treatment 
for daily right knee and leg pain.  Following the hearing, 
the veteran was afforded an opportunity to provide treatment 
records, or at least to provide information regarding private 
treatment so that VA could obtain records.  The veteran did 
not take advantage of that opportunity and no such evidence 
was added to the claims folder.  In March 2005, the Board 
remanded the case in order to obtain medical records from the 
treatment sources she identified.  The veteran did not, 
however, return completed authorization forms and, in May 
2005, the veteran reported, "I have no additional 
information to send."    

The RO attempted to obtain VA treatment records from Valdosta 
Outpatient Treatment Center based upon the veteran's 
statement that she was treated at Valdosta Medical Center.  
In April 2005, VA received a response that no medical records 
could be located for the veteran.  Thus, no evidence of 
private or VA treatment has been associated with the claims 
folder.  

In June 2005, a VA examiner was asked to provide an opinion 
as to the etiology of the veteran's disabilities, but was 
unable to do so without resorting to speculation.  Thus, the 
claims folder is devoid of evidence of a nexus between the 
veteran's current disability and any in-service event.  

There is no indication in the service medical records that 
the lower extremity problems were chronic.  The bilateral 
lower extremity problems that the veteran had in service were 
attributed to poor physical conditioning and her boots.  Rest 
and not wearing boots were noted to be factors that almost 
resolved the symptoms during the short amount of time the 
veteran was in the Infirmary.  Also, it is important to note 
that the veteran was not discharged from service due to the 
lower extremity problems.  It was specifically documented 
that she was not interested in successfully rehabilitating 
her injury.  Moreover, continuity of symptomatology after 
discharge is not shown in this case.  See 38 C.F.R. 
§ 3.303(b).  The veteran was discharged from service in June 
2001, but there is no medical evidence reflecting the 
presence of symptoms after service although the veteran has 
asserted that she did obtain treatment.  She was asked to 
provide information that would allow VA to develop her claim 
but has not provided the information the RO needs to provide 
assistance to her.  Currently, the veteran is claiming that 
her right extremity conditions are related to service.  
However, in service, the problems that she had affected both 
extremities.  Accordingly, it is not clear from the record 
that any right lower extremity symptoms the veteran 
reportedly experiences today originated in service.  
Moreover, the VA examiner was not able to link the current 
symptoms to service.  

In sum, the Board has considered the veteran's written 
statements and hearing testimony submitted in support of her 
contentions that current conditions of the right knee, right 
tibia and right ankle are related to an injury sustained in 
service. However, these statements are not competent medical 
evidence of a nexus between current disabilities and service.  
See Espiritu v. Derwinski , 2 Vet. App. 492, 494- 495 (1992).  
Because there is no evidence of a nexus between the current 
disabilities and service, the preponderance of the evidence 
is against the veteran's claim.

Duties to Notify and Assist

VA has fulfilled its duties to notify and to assist the 
veteran in the development of her claim.  When a complete or 
substantially complete application for benefits is filed, VA 
must notify the veteran of (1) what information and evidence 
is needed to substantiate the claim; (2) which information 
the veteran is expected to provide to VA; and (3) which 
information VA will attempt to obtain on the veteran's 
behalf.  VA must also ask the veteran to submit to VA any 
pertinent evidence in her possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).

VA sent the veteran two letters that gave her adequate 
notice.  In May 2002, prior to the rating decision that is 
the subject of this appeal, VA notified the veteran of the 
evidence needed to establish service connection, and of the 
information the veteran should provide to VA and what 
evidence VA would obtain on her behalf.  In April 2005, VA 
sent a letter that restated the requirements for service 
connection, listed what evidence VA was responsible for 
obtaining, and notified the veteran that it was her 
responsibility to make sure that VA received all evidence 
necessary to establish her claim.  The April 2005 letter also 
asked the veteran to send all relevant evidence in her 
possession.  Thus, the May 2002 and April 2005 letters 
satisfied VA's duty to notify.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the veteran was notified of 
three VCAA requirements before the August 2002 AOJ decision.  
The veteran was not notified of the fourth element until 
after the AOJ decision.  The Court acknowledged in Pelegrini 
that the appellant has the right to content complying notice 
and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  Although notice concerning the fourth VCAA element was 
not provided until April 2005, well after the August 2002 
rating decision which denied the claims on appeal, any defect 
with respect to the timing of the notice requirement was 
harmless error.  

The content of the notices provided to the veteran in this 
case fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of her 
claims and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her claims for service connection, but she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes that the preponderance of the evidence is 
against the appellant's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

VA also satisfied its duty to assist the veteran in 
substantiating her claim.  The duty to assist contemplates 
that VA will help the veteran obtain relevant records, 
whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  Here, the record contains the veteran's contentions, 
her service medical records, and her hearing transcript, all 
of which have been reviewed.  VA also afforded the veteran a 
VA examination to assist her in substantiating her claim.  
The Board granted 60 days following the hearing to allow time 
to collect VA and private treatment records, although, no 
such records or the necessary information that would assist 
VA in the obtainment of private medical records were 
submitted.  The Board also remanded the case to ensure that 
all avenues to obtain relevant medical records were explored.  
In May 2005, the veteran stated that she had no additional 
evidence to support her claim.  Thus, VA satisfied its duty 
to assist 


ORDER

Entitlement to service connection for a right knee disability 
is denied. 
 
Entitlement to service connection for a right tibia 
disability is denied. 
 
Entitlement to service connection for a right ankle 
disability is denied.



____________________________________________
S. S. TOTH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


